FILED

UNITED STATES DISTRICT COURT FEB 1 8 2[]]1}
I I
FOR THE DISTR CT OF COLUMB A C\Bfk. U.S. Dlshlc! & Ba|'lkruptcy

Courts for the District of columbia

Linda Nickerson, )
)

Petitioner, )

)

v. ) Civil Action No. /‘z£"* 

)

)

United States of America et al. , )
)

Respondents. )

MEMORANDUM OPINION

The petitioner, proceeding pro se, has submitted a form captioned "Petition Under 28
U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody," along with an
application to proceed iri forma pauperis. The Court will grant the application to proceed in
forma pauperis and will dismiss the case for lack of jurisdiction.

The petitioner is a North Carolina state prisoner incarcerated at the Maury Correctional
Institution in Maury, North Carolina. The petitioner has handwritten "Complaint" on the first
page of the petition but states that she is challenging a conviction entered by the "U.S. District
Court Eastern District N.C." on February 26, 2007. Pet. \Hl l, 2. As her sole ground for relief,
the petitioner states: "District Judge granted respondent’s request for summary judgmcnt," ia'.
11 l2, and the supporting facts fault the judge for having "failed to cite curable defects, plaguing
colorable pro-se innocence claim and allow fair opportunity to amend, and order dismissal," ia’.

The scant information contained in the petition is confusing but suggests that the _
petitioner is seeking review of a state conviction. Federal court review of state convictions is

available under 28 U.S.C. § 2254 after the exhaustion of available state remedies. See 28 U.S.C.

§2254(b)(l). Thereafter, "an application for a writ of habeas corpus [] made by a person in
custody under the judgment and sentence of a State court . . . may be filed in the district court for
the district wherein such person is in custody or in the district court for the district within which
the State court was held which convicted and sentenced [the petitioner] and each of such district
courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d).
Since nothing in the petition links the petitioner’s custody to the District of Columbia, this Court
lacks authority to entertain the petitioner’s habeas application. In addition, to the extent that the
petitioner is seeking review of the denial of relief by the United States District Court for the
Eastern District of North Carolina, see Pet. 1 12, jurisdiction is wanting because this Court is not
a reviewing court. See 28 U.S.C. §§ 1331, l332 (generaljurisdictional provisions); Fleml`ng v.
United Stales, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995) (citing
District ofColumbz`a Court ofAppeals v. Fela'rnan, 460 U.S. 462, 482 (1983); Rooker v. Fia'ell`ly

Trast Co., 263 U.S. 413, 415, 416 (1923)). Because the petitioner has no recourse in the District

1544/146 %ii`

/Unit€d/States District Judge

Ofc@iumbia, this action will be dismissed.‘

,..

Date: January ;LV ¢", 2014

l A separate Order accompanies this Memorandum Opinion.